ORDER OF PUBLIC CENSURE
Whereas, In a proceeding conducted by the State Board of Law Examiners to inquire into the complaint of alleged professional misconduct by E. Charles Hageman, and
Whereas, Following a full hearing as to such complaint, the State Board of Law Examiners found that E. Charles Hageman, Stockton, Kansas, was guilty of violating DR 1-102 (A) (6) of the Code of Professional Responsibility (211 Kan. lxxx), and
Whereas, The State Board of Law Examiners has made a written recommendation to this Court that said E. Charles Hageman be disciplined by “Public Censure” as provided by Rule No. 207 (n) (2), (211 Kan. Ixiii), and
Whereas, The said E. Charles Hageman, pursuant to subdivision (o) of Rule No. 207 above, has in writing elected to accept such recommended discipline and to pay the costs of the proceedings, and
Whereas, Upon consideration of the record and being fully advised of the premises, the Court accepts the recommendation of the State Board of Law Examiners.
It is, therefore, by the Court Considered, Ordered and Adjudged that the said E. Charles Hageman be and he is hereby disciplined by this Court by public censure, and that he pay the costs of the proceeding. It is further ordered that this Order of Public Censure be published in the official Kansas Reports.
By Order of the Court, dated this 14th day of June, 1974.